In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00704-CR
____________

IVORY GEROME MCALPIN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 1059998 



 
MEMORANDUM  OPINION
               Appellant, Ivory Gerome McAlpin, pleaded guilty to the misdemeanor
offense of illegal redemption of food stamps and, in accordance with his plea bargain
agreement with the State, the trial court sentenced appellant to confinement for 190
days.  We lack jurisdiction to hear this appeal.  
               The trial court sentenced appellant and signed a final judgment in this case
on May 15, 2006.  Appellant did not file a motion for new trial, and therefore the
deadline for filing a notice of appeal was June 14,2006, 30 days after sentencing.  See
Tex. R. App. P. 26.2(a)(1).   
               Appellant filed a pro se notice of appeal on July 13, 2006, 29 days after the
deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).